         Case 2:18-cv-05623-MMB Document 197 Filed 12/02/20 Page 1 of 1

                                                                  DLA Piper LLP (US)
                                                                  555 Mission Street
                                                                  Suite 2400
                                                                  San Francisco, California 94105-2933
                                                                  www.dlapiper.com

                                                                  Gina Durham
                                                                  gina.durham@dlapiper.com
                                                                  T 415.836.2506
                                                                  F 415.659.7333


December 2, 2020
VIA ECF

Hon. Michael M. Baylson
U.S. District Judge
3810 United States Courthouse
601 Market Street, Philadelphia, PA 19106

Re:    Lontex Corporation v. NIKE, Inc., Case No. 18-cv-5623

Dear Judge Baylson:

We represent Defendant NIKE, Inc. in the above-referenced matter and submit this letter to advise
the Court of an issue that has arisen and seeking the Court’s guidance on how to resolve the issue.

On November 4, 2020, NIKE filed its Motion for Summary Judgment (ECF No. 191),
Memorandum of Law (ECF No. 191-1), and Statement of Facts (ECF No. 192). Following NIKE’s
filing, Lontex raised an argument that, pursuant to Fed. R. Civ. P. 56(d), it requires additional
discovery with respect to facts referenced in Paragraphs 181 and 182 of NIKE’s Statement of Facts
in order to oppose NIKE’s motion. Although NIKE does not agree with Lontex’s position,
following the parties’ meet and confer efforts, NIKE seeks to withdraw Paragraphs 181 and 182
from NIKE’s Statement of Facts, as these facts are not material to NIKE’s entitlement to judgment
as a matter of law and were not relied upon in NIKE’s Motion. NIKE also seeks to correct its
Memorandum of Law at page 12, which contains a single erroneous citation to Paragraph 181 of
the Statement of Facts (NIKE intended to cite to Paragraph 47 of the Statement of Facts).

NIKE respectfully requests the Court’s guidance on the issue of whether NIKE (1) should file via
ECF an Amended Statement of Facts and Corrected Memorandum of Law in support of its Motion
for Summary Judgment as described above, (2) merely file replacement pages, or (3) whether this
letter suffices. Without prejudice to its rights under Rule 56(d), Lontex does not oppose this letter.

If the Court has any questions regarding this issue or any other aspect of this matter, counsel remain
available at the Court’s convenience.

Respectfully,

Gina Durham

cc:    Counsel of Record via ECF
